{¶ 38} I respectfully dissent from the majority's finding that trial counsel was ineffective for not filing a motion to waive court costs at sentencing. I believe the issue was waived, and I would not extend the finding that a lawyer is ineffective for failing to file a motion to suspend the costs. Even if the motion had been filed, the trial court still has discretion to grant or deny it. Thus, we cannot say the result would have been different. See State v. Bari, Cuyahoga App. No. 90370,2008-Ohio-3663. The costs can be converted to a civil judgment or can be worked off through the application of community service under the statute.
 {¶ 39} I agree with the remaining analysis and findings of the majority. *Page 1